DISMISSED; Opinion Filed December 30, 2019




                                            In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-19-01571-CV

              IN RE TARRANT COUNTY REPUBLICAN PARTY, Relator

                     Original Proceeding from Tarrant County, Texas

                            MEMORANDUM OPINION
                         Before Justices Schenck, Reichek, and Evans
                                 Opinion by Justice Schenck
        Before the Court is relator’s December 27, 2019 motion to dismiss this petition for writ

of mandamus. In the motion, relator explains that the complained-of documents have been

produced, rending this proceeding moot. We grant relator’s motion and dismiss this original

proceeding.




                                                /David J. Schenck/
                                                DAVID J. SCHENCK
                                                JUSTICE

191571F.P05